TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00470-CV




                                   In re Kerry Lynn Gallagher




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator has filed a petition for writ of injunction seeking to restrain the justice of

the peace, an attorney, and the State of Texas from taking further action in an underlying eviction

proceeding. Our injunctive power is limited to preventing a litigant from taking actions. See

In re Tex. Dep’t of Transp., 583 S.W.3d 794, 798 (Tex. App.—El Paso 2019, orig. proceeding).

Moreover, Relator has failed to demonstrate our jurisdiction is implicated here or that any

pending appeal exists before us. In re Olson, 252 S.W.3d 747, 747–48 (Tex. App.—Houston

[14th Dist.] 2008, orig. proceeding); see also Tex. Gov’t Code § 22.221(a). Accordingly, we

dismiss the petition for writ of injunction for want of jurisdiction.



                                               __________________________________________
                                               Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: August 9, 2022